DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO2011/024894 (“Sata”, translation provided).
Claim 1
Sata discloses an acoustic wave device comprising: a piezoelectric substrate including a first main surface and a second main surface that oppose each other (Fig. 1, first surface side of 17a and second surface side of 17b); an interdigital transducer electrode provided on the first main surface of the piezoelectric substrate (electrodes 17a with 13); a support having a rectangular or substantially rectangular frame shape, the support including a cavity, a first side and a second side that define a portion of an outer peripheral edge of the support, and a corner portion connected to the first side and the second side, and the support being provided on the first main surface of the piezoelectric substrate such that the cavity surrounds the interdigital transducer electrode (Fig. 4, container 29); and a cover provided on the support and covering the cavity of the support (Fig. 4, top and bottom portions of support); wherein a straight or substantially straight grinding trace is provided on the second main surface of the piezoelectric substrate, the grinding trace leading to the corner portion of the support as viewed in plan (pg. 3, paragraph 8, polishing trace), and one of an angle between the first side of the support and the grinding trace and an angle between the second side and the grinding trace as viewed in plan is about 9.50 or less (page 2, paragraph 6, angle of zero).  

Claim 2
Sata discloses the acoustic wave device according to claim 1, wherein the first side of the support is a long side, the second side is a short side shorter than the first side, and the angle between the first side and the grinding trace as viewed in plan is about 9.5 or less (Figs. 3b-3d, page 2, paragraph 6, angle of zero, short and long container sides).    

Claim 3
Sata discloses the acoustic wave device according to claim 1, wherein the first side of the support is a long side, the second side is 17a short side shorter than the first side, and the angle between the second side and the grinding trace as viewed in plan is about 9.5 or less (Figs. 3b-3d, page 2, paragraph 6, angle of zero, short and long container sides).      

Claim 4
Sata discloses the acoustic wave device according to claim 1, wherein the piezoelectric substrate includes only a piezoelectric layer (Sata, Fig. 1, piezoelectric layers 11).  

Claim 5
Sata discloses the acoustic wave device according to claim 4, wherein a material of the piezoelectric layer includes lithium tantalate, lithium niobate, zinc oxide, aluminum nitride, crystal, and lead zirconate titanate (Sata, page 4, paragraph 7, lead zirconate titanate).  

Claim 6
Sata discloses the acoustic wave device according to claim 1, wherein a pair of reflectors are provided on the piezoelectric substrate on respective sides of the interdigital transducer electrode in a propagation direction of acoustic wave (Fig 1, electrodes 17a and 17b formed on sides of interdigitated electrode 13).  

Claim 7
Sata discloses the acoustic wave device according to claim 1, wherein the piezoelectric substrate has a rectangular or substantially rectangular shape as viewed in plan (Sata, Fig. 3b. substantially rectangular).  

Claim 8
Sata discloses the acoustic wave device according to claim 1, wherein an electrode pad electrically connected to the interdigital transducer electrode is provided on the first main surface of the piezoelectric substrate; and the support covers at least a portion of the electrode pad (Sata, Figs 1 and 4).  

Claim 10
Sata discloses the acoustic wave device according to claim 1, wherein the piezoelectric substrate includes a first side and a second side that define a portion of an outer peripheral edge of the piezoelectric substrate, and a corner portion connected to the first side and the second side; the first side of the support and the first side of the piezoelectric substrate overlap each other as viewed in plan; the second side of the support and the second side of the piezoelectric substrate overlap each other as viewed in plan; and the corner portion of the support and the corner portion of the piezoelectric substrate overlap each other as viewed in plan (Figs. 3 and 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO2011/024894 (“Sata”, translation provided) in view of U.S. Patent Pub. 2003/0025422 (“Watanabe”).
Claim 9
Sata discloses the acoustic wave device according to claim 1.
Sata does not appear to explicitly disclose further comprising under-bump metal layers penetrating the support and the cover.  
	Watanabe discloses using solder bumps with metallic films for electrodes (paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated further comprising under-bump metal layers penetrating the support and the cover, as disclosed by Watanabe, into the device of Sata, for the purpose of providing improved bond strength of the electrode (Watanabe, paragraph [0020]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853